Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 - 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites the limitation “the axial height of the operational root being…substantially equal to or greater than the thread depth”.  Paragraph [0073] discloses that a ratio of the depth to the axial height is less than one, therefore the axial height must be greater than the depth.  The limitation in which they are equal is not supported and considered to be new matter. 
Claim 9 recites the limitation “a ratio of the thread depth over the axial height of the operational root for the closure is less than or equal to one”.  Paragraph [0073] discloses that a ratio of D’ to H2’ (D’/H2’) is less than 1.  Therefore “equal to one” is not supported in the current embodiment and is new matter. 
Claim 10 recites the limitation that the thread depth las a length of 0.4 to 0.8 mm.  However, the disclosure directed towards the claimed embodiment (Figs. 19 - 20 pertaining towards the operational root) make no mention of specific lengths.  Therefore, the range of 0.4 to 0.8 is new matter. 
In addition, claim 10 recites that the ratio of the thread depth (D’) over the axial height (H2’) is less than or equal to one.  As discussed above, there is not support for the ratio being equal to one. 
 claim 11 is new matter as it recites that the ratio is equal to one. 
Claim 12 recites that the thread depth is between 0.5 and 0.7 mm.  This is new matter as the embodiment shown in Figs. 19 - 20 and disclosed in paragraphs [0073 - 74] makes no mention of specific ranges for the thread depth. 
Claim 13 recites a specific thread depth value.  This is new matter as previously discussed. 
Claim 19 recites that the second slope (stab flank) is greater than the first slope (load flank).  However, claim 19 is directed towards the embodiment shown in Figs. 19 - 20 and discussed in paragraphs [0073-74].  Neither the figures or the written description discloses that the second slope is greater than the first slope and therefore this limitation is new matter. In addition, figures 20 (see below) shows the two slopes being different. 
Claim 19 discloses that the radial distance of the thread depth has a length of 0.4 to 0.8 mm.  However, the disclosure directed towards this embodiment makes no mention of specific values or ranges for the thread depth.  Therefore, this limitation is new matter. 
Claim 19 discloses that the axial height of the operational root (H2’) is greater than or substantially equal to the thread depth (D’).  Paragraph [0073] provides support for a ration between the two to be less than one.  Therefore, the limitation of being substantially equal is not support and considered to be new matter. 
Claim 24 recites a specific value for the thread depth.  As discussed above this is new matter. 
Claim 20 recites “the thread depth is between 0.5 and 0.7 mm”.  The specific range is not supported in the disclosure for the current embodiment and is therefore new matter. 
Regarding claims 2, 10 and 21; Claim 2 recites “a second linear surface portion that angles towards the top end of the closure” and claim 10 recites “a second linear portion that angles towards the top surface or extends perpendicular relative to the central axis” and Claim 21 recites “wherein both the second and third linear portions slope away from the central axis towards the top end of the closure”.  

    PNG
    media_image1.png
    664
    861
    media_image1.png
    Greyscale
The written description pertaining towards the embodiment shown in Figs. 19 - 20 makes no mention of the slope of the second and third linear portion (load and stab flanks respectively).  Figures 19 and 20 (shown below and remarked for clarity) appear to show two different slopes, one angle towards the top and one angled towards the bottom.  More specifically, the slope of the third portion is shown as sloping away from the central axis towards the top end, while the slope of the second linear portion is shown sloping away from the central axis towards the bottom end.  Therefore, the limitations directed towards these slope are new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 each require that the bottom surface of the closure comprises a nub with a curvate surface, however each of claims 7 and 17 depend from independent claims 2 and 10 which state that the bottom surface is devoid of any downwardly pointed protruding structures.  Thus, they are conflicting in scope and it is unclear if the bottom surface should be devoid of a pointed structure or have a nub with a curvate surface.   
Claim 23 recites “and receiver operational roots”.  However, there is no antecedent basis for a receiver operational root(s).  For purposes of examination a receiver operational root is assumed to be defined as an axial height displaced from a root surface of the receiver flange where a toe of the closure flange engages a stab flank of the receiver flange. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773